 1
 2
 3
 4
 5
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    WILLIAM NATHANIEL                                   No. 2:15-CV-2302-MCE-DMC-P
      WASHINGTON,
12
                          Plaintiff,
13                                                        ORDER
               v.
14
      M. KUERSTEN,
15
                          Defendant.
16

17
18            Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern

20   District of California local rules.

21            On February 4, 2019, the Magistrate Judge filed findings and recommendations herein

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. No objections to the findings and recommendations have been

24   filed.

25            The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.     The findings and recommendations filed February 4, 2018, (ECF No. 53) are
 3   ADOPTED in full; and
 4         2.     Plaintiff’s motion for summary judgment (Doc. 42) is DENIED.
 5         IT IS SO ORDERED.
 6   Dated: March 6, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                  2
